Exhibit 10.1

STOCK PURCHASE AND SALE AGREEMENT

THIS STOCK PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered
into as of the 13th day of March, 2018 (the “Effective Date”), by and between
David Brocklehurst, a resident of England (“Brocklehurst”), and Crawford &
Company, a Georgia corporation (the “Company”).

WHEREAS, Brocklehurst owns, directly or indirectly, not less than eight hundred
and one thousand, four hundred seventy-two (801,472) shares of the Class A
Common Stock, $1.00 per share par value (“Class A Common Stock”), of the
Company;

WHEREAS, the board of directors of the Company (the “Board”) has heretofore
authorized the Company to engage in a share repurchase program, pursuant to
which the Company is authorized to repurchase up to 2,000,000 shares of its
common stock until July 2020, in privately negotiated transactions or in the
open market at such times and for such prices as management deems appropriate,
subject to applicable regulatory restrictions; and

WHEREAS, Brocklehurst desires to sell to the Company, and the Company desires to
purchase from Brocklehurst, 801,472 shares of Class A Common Stock (the
“Brocklehurst Shares”) upon the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Purchase and Sale of Brocklehurst Shares

1.1    Purchase and Sale of the Brocklehurst Shares. Subject to the terms and
conditions of this Agreement, at the Closing Date (as defined below),
Brocklehurst shall sell to the Company, and the Company shall purchase from
Brocklehurst, the Brocklehurst Shares.

1.2    Purchase Price for Brocklehurst Shares. The Brocklehurst Shares shall be
purchased by the Company at a price equal to $8.21 per share (the “Share
Price”). The aggregate consideration for the Brocklehurst Shares shall be equal
to the Share Price multiplied by 801,472 shares (the “Purchase Price”).

1.3    Closing. The consummation of the transactions described herein shall
occur on March 23, 2018 or such other date as is mutually agreeable by the
parties hereto (the “Closing Date”). On the Closing Date, Brocklehurst shall
deliver to the Company and/or the Company’s transfer agent, as appropriate,
(a) a stock certificate or certificates, as the case may be, representing the
Brocklehurst Shares, duly endorsed in blank for transfer and (b) such other
irrevocable and unconditional transfer instructions, in form and substance
reasonably satisfactory to the Company and Brocklehurst (together the
“Brocklehurst Shares Closing Instructions”), to cause title to the Brocklehurst
Shares to be transferred from Brocklehurst to the Company, and shall take all
other steps necessary to assign all of his right, title and interest in the
Brocklehurst Shares to the Company.

1.4    Payment. The Company shall pay the principal amount of the Purchase Price
in four equal installments of one million six hundred forty-five thousand
twenty-one dollars and twenty-eight cents ($1,645,021.28) with interest of 3.5%
per annum paid upon the second, third and fourth installments. Payment shall be
made on the dates and in the amounts specified below:

 

  •   $1,645,021.28 on the Closing Date;



--------------------------------------------------------------------------------

  •   $1,645,021.28 plus 3.5% interest per anum thereon from the Closing Date on
or before April 30, 2018;

 

  •   $1,645,021.28 plus 3.5% interest per anum thereon from the Closing Date on
or before July 31, 2018;

 

  •   $1,645,021.28 plus 3.5% interest per anum thereon from the Closing Date on
or before October 31, 2018.

Representations and Warranties of Brocklehurst. Brocklehurst represents and
warrants to the Company that:

1.4.1    Title.    Brocklehurst has the full power and right to assign, transfer
and deliver the Brocklehurst Shares to the Company, free and clear of all Liens,
and immediately upon consummation of the transactions contemplated by this
Agreement, the Company will acquire good and valid title to the Brocklehurst
Shares, free and clear of all Liens, except any Liens created by the Company.
“Lien” shall mean any mortgage, security interest, conditional sale or other
title retention agreement, pledge, hypothecation, lien, judgment, encumbrance,
interest, setoff or claim of any kind or nature, whether arising by agreement,
by statute or otherwise. The Brocklehurst Shares are not subject to any right of
first refusal, co-sale or other restrictions on transfer and Brocklehurst has
sole voting power and sole power of disposition with respect to the Brocklehurst
Shares with no restrictions on Brocklehurst’s voting rights or rights of
disposition or any similar agreement pertaining thereto.

1.4.2    Legal Capacity. Brocklehurst has the legal capacity and authority to
enter into this Agreement, to sell the Brocklehurst Shares, and to perform his
obligations hereunder. This Agreement has been duly and validly executed and
delivered by Brocklehurst and constitutes the valid and legally binding
obligation of Brocklehurst, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

1.4.3    Information. In connection with the sale of the Brocklehurst Shares:
(i) Brocklehurst is aware that the Company may possess material, nonpublic,
confidential information concerning the Company and/or the Brocklehurst Shares
which may include, without limitation, information relating to the Company’s
financial condition, valuation, future capital expenditures, future prospects,
projections (including historic and projected financial and other information),
business strategies, litigation, settlement discussions, negotiations,
restructurings, bankruptcy, financings or otherwise (the “Confidential
Information”), which may be material to the decision of Brocklehurst to sell the
Brocklehurst Shares and the Company’s decision to purchase the Brocklehurst
Shares; (ii) Brocklehurst has had the opportunity to ask questions of, and to
receive answers from, knowledgeable individuals concerning the Company and the
sale of the Brocklehurst Shares, and Brocklehurst has been provided with all
information that he deems necessary or appropriate to evaluate a sale of the
Brocklehurst Shares; (iii) Brocklehurst has had a reasonable opportunity to
conduct due diligence related to the sale of the Brocklehurst Shares;
(iv) Brocklehurst has such knowledge and experience in financial and business
matters, and investment matters relating to an investment of this type, to be
capable of evaluating the merits and risks of an investment in the Company and
the sale of the Brocklehurst Shares, and Brocklehurst has made his own inquiry
and analysis with respect to the Company and the sale of the Brocklehurst
Shares; (v) Brocklehurst has had an opportunity to consult with Brocklehurst’
own legal counsel and tax and financial advisors regarding the sale of the
Brocklehurst Shares; (vi) Brocklehurst acknowledges that the Confidential
Information may be material to a determination of a fair value for the
Brocklehurst Shares and that value may be substantially different than the price
provided for herein; and (vii) Brocklehurst represents and warrants that on
June 30, 2017 immediately prior to his retirement from all positions with the
Company and as of the Effective Date, he was not aware of or otherwise in
possession of any Confidential Information which had not otherwise been divulged
by him to the Company.



--------------------------------------------------------------------------------

1.4.4    Brokers’ or Finders’ Fees. There is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Brocklehurst who might be entitled to any fee or commission from
the Company, Brocklehurst or any other party upon consummation of the purchase
and sale of the Brocklehurst Shares.

1.5    Representations and Warranties of the Company. The Company represents and
warrants to Brocklehurst that:

1.5.1    Authorization. The Company has all requisite corporate power and
authority to enter into this Agreement, to purchase the Brocklehurst Shares, and
to perform its obligations hereunder. The execution and delivery of this
Agreement by the Company, the performance of all its obligations hereunder, and
the purchase of the Brocklehurst Shares as provided herein, have been duly
authorized by and on behalf of the Company. This Agreement has been duly and
validly executed and delivered by the Company and constitutes the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

1.5.2    Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement, the consummation of the transactions contemplated hereby and
the performance of the Company’s obligations hereunder do not, and will not,
conflict with, or result in any violation of or default under, any provision of
any charter, bylaws or other governing instrument applicable to the Company, or
any other agreement or instrument to which the Company is a party or by which
the Company is bound, or any permit, franchise, judgment, decree, statute,
order, rule or regulation applicable to the Company or the Company’s business.

1.5.3    Brokers’ or Finders’ Fees. There is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of the Company who might be entitled to any fee or commission from the
Company, Brocklehurst or any other party upon consummation of the purchase and
sale of the Brocklehurst Shares.

SECTION 2. Other Provisions

2.1    Further Assurances. Each party hereto shall from time to time and at all
times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may reasonably be required to effect the
transactions contemplated by this Agreement.

2.2    Amendment and Modification. This Agreement may be amended, modified and
supplemented in any and all respects only by written agreement signed by the
Company and Brocklehurst.

2.3    Notices. All notices, consents and other communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered by hand
or by FedEx or a similar overnight courier to the party for whom intended, at
the address for such party set forth below (or at such other address for a party
as shall be specified by like notice, provided, however, that any notice of
change of address shall be effective only upon receipt):



--------------------------------------------------------------------------------

                        if to the Company:   

Crawford & Company

5335 Triangle Parkway

Peachtree Corners, Georgia 30092

Attn: General Counsel

                        if to Brocklehurst:   

David Brocklehurst

__________________                                 

__________________                                 

__________________                                 

2.4    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which shall together
be considered one and the same agreement.

2.5    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes and terminates
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof, and is not intended to confer
upon any person other than the parties hereto any rights or remedies hereunder.

2.6    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia without giving effect to the
conflicts of law provisions thereof. The parties hereto hereby irrevocably and
unconditionally consent to the sole and exclusive jurisdiction of, and waive any
objection to the laying of venue in, any federal or state court sitting in
Fulton County, Georgia (collectively, the “Georgia Courts”) for any action, suit
or proceeding arising out of or relating to this Agreement, and agree not to
commence any action, suit or proceeding related thereto except in a Georgia
Court. Each of the parties hereto further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 2.3 of this Agreement shall be effective service of process for any
action, suit or proceeding brought against it in any Georgia Court.

2.7    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either of the parties hereto without
the prior written consent of the other party, except that the Company may assign
any of its rights or obligations hereunder to any one or more of its Affiliates
(as such term is defined in Rule 405 under the Securities Act of 1933). Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective permitted
successors and assigns.

2.8    No Third Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their permitted successors and assigns, and nothing
herein expressed or implied will give or be construed to give to any person,
other than the parties hereto and such permitted successors and assigns, any
legal or equitable rights of any nature whatsoever.

2.9    No Personal Liability of Directors, Officers or Employees. No director,
officer or employee of the Company will have any liability for any obligations
of the Company under this Agreement or for any claim based on, in respect of, or
by reason of, the obligations of the Company hereunder. Brocklehurst waives and
releases all such liability. This waiver and release is a material inducement to
the Company’s entry into this Agreement.

2.10    Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated herein shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated. Notwithstanding the foregoing, in any action or proceeding brought
to enforce any provisions of this Agreement, or where any provision hereof is
validly asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys’ fees and disbursements in addition to its costs and
expenses and any other available remedy.



--------------------------------------------------------------------------------

2.11    Construction. The parties acknowledge that each party and its counsel
have participated in the negotiation and preparation of this Agreement. This
Agreement will be construed without regard to any presumption or other rule
requiring construction against the party causing the Agreement to be drafted.
Every term and provision of this Agreement will be construed simply according to
its fair meaning and not strictly for or against either party hereto.

2.12    Headings. Headings of the articles and sections of this Agreement are
for convenience of the parties only, and shall be given no substantive or
interpretative effect whatsoever.

2.13    Waivers. Except as otherwise provided in this Agreement, any failure of
either of the parties to comply with any obligation, covenant, agreement or
condition herein may be waived by the party or parties entitled to the benefits
thereof only by a written instrument signed by the party or parties granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

2.14    Sealed Instrument. The parties hereto acknowledge and agree that it is
their intent that this Agreement be, and that it will be treated and construed
as, a sealed instrument for all purposes of Georgia law including the statute of
limitations applicable to sealed instruments.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase and Sale
Agreement as of the date first written above.

 

    BROCKLEHURST:       DAVID BROCKLEHURST       /s/ David Brocklehurst   (Seal)
      David Brocklehurst         THE COMPANY:         CRAWFORD & COMPANY      
By:   /s/ Joseph Blanco   (Seal)       Name:   Joseph Blanco         Title:  
Senior Vice President and General Counsel  

[SIGNATURE PAGE TO STOCK PURCHASE AND SALE AGREEMENT]